LAWSON, Justice.
This cause was submitted here on motion of the appellee to dismiss the appeal and on the merits.
The motion to dismiss the appeal is based on the ground that the transcript of the record was not timely filed in this court.
This being an equity case, the transcript of the record should have been filed in this court within sixty days from the date on which the appeal was taken. Supreme Court Rule 37, as amended.
It was not filed within that time. No application for extension of time was made in the lower court or in this court. We are constrained, therefore, to grant appellee’s motion to dismiss the appeal. Edge v. Edge,, 271 Ala. 283, 123 So.2d 111; Smith v. Alverson, 270 Ala. 628, 120 So.2d 898; Ridgeway v. Lovelady, 268 Ala. 503, 108 So.2d 459.
Appeal dismissed.
LIVINGSTON, C. J., and STAKELY and MERRILL, JJ., concur.